Case 2:20-cv-00966-NR Document 130 Filed 07/20/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR > Civil Action
PRESIDENT, INC., ef al., :
Plaintiffs,
No.: 2:20-cv-966
Vv.
KATHY BOOCKVAR, ez al.,
Defendants. : Judge J. Nicholas Ranjan

MOTION FOR ADMISSION PRO HAC VICE
Adams County Solicitor Molly R. Mudd, undersigned counsel for Defendant Adams
County Board of Elections, hereby moves that she be admitted to appear and practice in this Court
in the above-captioned matter as counsel pro hac vice for Defendant Adams County Board of
Elections pursuant to LCvR 83.3, LCrR 83.2 and this Court’s Standing Order Regarding Pro Hac
Vice Admissions dated May 31, 2006 (Misc. No. 06-151):
In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro

Hac Vice of Molly R. Mudd filed herewith, which, it is averred, satisfies the requirements of the

“Me, L Med

{
salts f stoca, Esq.
Adams County Solicitor
PA Bar No. 63496
117 Baltimore Street
Gettysburg, PA 13725
mmudd@adamscounty.us
Counsel for Defendant Adams County

foregoing Local Rules and Standing Order.

 
Case 2:20-cv-00966-NR Document 130 Filed 07/20/20 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR : Civil Action
PRESIDENT, INC.., et al, :
Plaintiffs,
No.: 2:20-cvy-966
Vv.
KATHY BOOCKVAR, ef al.,
Defendants. : Judge J. Nicholas Ranjan

AFFIDAVIT OF MOLLY R. MUDD, ESQ., IN SUPPORT OF

MOTION FOR ADMISSION PRO HAC VICE

|, Molly R. Mudd, Adams County Solicitor, make this affidavit in support of the motion for my
admission to appear and practice in this Court in the above-captioned matter as counsel pro hac vice for
Defendant Adams County Board of Elections in the above-captioned matter pursuant to LCvR 83.2 and
LCvR 83.3, LCrR 33.2 and this Court’s Standing Order Regarding Pro Hac Vice Admissions dated May 31,
2006 (Misc. No. 06-151)

|, Molly R. Mudd, being duly sworn, do hereby depose and say as follows:

1. lam the Solicitor for Adams County, Pennsylvania.

My business address is 117 Baltimore Street, Gettysburg, PA 17325.

3. |amamember in good standing of the state bar of Pennsylvania and the federal Eastern
District of Pennsylvania.

4. Mystate bar identification number is 63496.

5. Acertificate of good standing has been requested, but due to the expedited nature of the
above-captioned matter, the undersigned respectfully requests provisional admission based
on her sworn representations herein.

6. lattest that! ama registered user of ECF in the United States District Court for the Western
District of Pennsylvania.

J. lattest that | have read, know, and understand the Local Rules of Court for the United
States District Court for the Western District of Pennsylvania.

8. Based on the foregoing, | respectfully request that | be granted pro hac vice admission in
this matter.

»

| certify and attest that the foregoing statements made by me are true. lam aware that if any of the
foregoing statements made by me are false, | am subject to punishment.
Case 2:20-cv-00966-NR Document 130 Filed 07/20/20 Page 3 of 3

nated: 7-20-2020 Mate K Md

“eke R. hruca, Esq.

Counsel for Defendant Adams County
